Name: 94/621/EC: Commission Decision of 20 September 1994 concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  fisheries;  Europe
 Date Published: 1994-09-21

 Avis juridique important|31994D062194/621/EC: Commission Decision of 20 September 1994 concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance) Official Journal L 246 , 21/09/1994 P. 0025 - 0025COMMISSION DECISION of 20 September 1994 concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance) (94/621/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 (1) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 (1) thereof, Whereas cases of cholera have been found in Albania; Whereas the presence of cholera in Albania is likely to constitute a serious danger to public health; this requires the rapid adoption at Community level of the necessary protection measures with regard to fishery products and bivalve molluscs; Whereas, in the absence of health guarantees from the Albanian authorities, it is necessary to prohibit imports of fishery products and bivalve molluscs originating in or coming from Albania, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of fishery products and bivalve molluscs originating in or coming from Albania. Article 2 Member States shall alter the measures they apply to imports in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply until 31 October 1994. Article 4 This Decision is addressed to the Member States. Done at Brussels, 20 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49.